Filed 11/5/15 P. v. Beard CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B262518
                                                                           (Super. Ct. No. VA134774)
                 Plaintiff and Respondent,                                   (Los Angeles County)

v.

DARIEN MARCUS BEARD,

                   Defendant and Appellant.



                   Darien Marcus Beard appeals from the judgment entered after a jury convicted
him of second degree robbery (Pen. Code, § 211)1 with special findings that he was armed
with a firearm and personally used a firearm. (§§ 12022, subd. (a)(1); 12022.53, subd. (b)).
The trial court sentenced appellant to 12 years state prison and ordered appellant to pay
victim restitution, a $300 restitution fine (§ 1202.4, subd. (b)), a $300 parole revocation fine
(§ 1202.45), a $10 criminal surcharge fee (§ 1465.7), a $40 court operations assessment
(§ 1465.8), a $10 fine (§ 1202.5, subd. (a)), and a $30 conviction assessment (Gov. Code,
§ 70373).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.



1   Unless otherwise stated, all statutory references are to the Penal Code.
              On August 26, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.
              The record shows that appellant robbed Yasmin Basilio at gunpoint, snatched
her iPhone and purse, and fled in a Pontiac Grand Prix driven by Brittany Joy Dixon. After
officers stopped the car, Basilio identified appellant and the driver, and identified some of
her property which was in the car. Basilio's wallet was found in Dixon's purse and Dixon
handed over Basilio's iPhone when booked.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                               2
                    Brian F. Gasdia, Judge

            Superior Court County of Los Angeles

             ______________________________


Melissa A. Fair, under appointment by the Court of Appeal, for Appellant.


No appearance for Respondent.




                                3